      Case 7:16-cv-03572-KMK-PED Document 462 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                         ^•[^2il2£>
SOUTHERN DISTRICT OF NEW YORK
                                                   -X

GEORGE GALGANO,
                                                              16-CV-03572(KMK)
                               Plaintiff,

             against -


COUNTY OF PUTNAM, NEW YORK;                                  ORDER
TOWN OF CARMEL, NEW YORK;
ADAM LEVY; ANDRl^S GIL, LOURDHS
GONZALEZ; HENRYLOPEZ; and
MICHAEL T. NAGLE,

                               Defendants.
                                                  -X



This matter having come before the Court upon the motion of Defendants Adam Levy, Andres

Gil, Lourdcs Gonzalez, and Henry Lopez for an Order unscaling records related to the prosecution

ofLia LoRusso by the Putnam County District Attorney's Office, indictment number 14-043, the

Court finds that the records related to the prosecution of Lia LoRusso are necessary to the

adjudication of the instant matter. As such, it is hereby

        ORDERED that all records related to the prosecution ofLia LoRusso, indictment number

14-043, previously sealed pursuant to New York State Criminal Procedure Law § 160,50 are

hereby unsealed; and it is further

        ORDERED that Defendant County ofPutnam produce all non-privileged records related

to the prosecution ot'Lia LoRusso, indictment number 14-043, to ali other parties; and it is further

        ORDERED that records unsealed pursuant to this order arc only to be used in relation to

this litigation.


SO QM
